DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment Acknowledgement
2. 	The Preliminary Amendment filed on 11/25/2020 has been acknowledged and considered by the examiner.

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5. 	Claim(s) 18 and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (Publication No. US 2014/0278608). 
 	Regarding claim 18. (Original) Johnson teaches a system for controlling a telematics box (Tbox) of a vehicle connected to a vehicle management platform configured to provide shared use of the vehicle (Johnson, the Abstract, pp [8]), comprising: 
 	at least one storage device including a set of instructions (Johnson, pp [8]-[9]; 
 	at least one processor in communication with the at least one storage device, wherein executing the set of instructions (Johnson, pp [8]-[9]), the at least one processor is configured to cause the system to: 
 	receive, on the Tbox, a first instruction for processing an action of returning the vehicle from the vehicle management platform (Johnson, pp [8]-[9], Figure 35, pp [133]-[135]); 
 	perform, on the Tbox, the action of returning of the vehicle in response to the first instruction (Johnson, Figure 35, pp [133]-[135]); 
 	transmit, from the Tbox, feedback information regarding the vehicle to the vehicle management platform upon completion of the action of returning the vehicle (Johnson, Figure 35, pp [133]-[135]); and 
Johnson, Figure 35, pp [133]-[135]).
 	Regarding claim 41. (New) Johnson teaches the system of claim 12, wherein the Tbox is configured to: 
 	receive the first instruction for processing the action of returning the vehicle from the vehicle management platform (Johnson, pp [8]-[9], Figure 35, pp [133]-[135]);
 	perform the action of returning of the vehicle in response to the first instruction (Johnson, pp [8]-[9], Figure 35, pp [133]-[135]); 
 	transmit the feedback information regarding the vehicle to the vehicle management platform upon completion of the action of returning the vehicle (Johnson, pp [8]-[9], Figure 35, pp [133]-[135]); and  
 	receive, from the vehicle management platform, the second instruction for triggering the mode change of the Tbox from the working mode to the sleeping mode (Johnson, Figure 35, pp [133]-[135]).  


Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


10. 	Claim(s) 1-5, 12-16, 19-21 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Publication No. US 2014/0278608) and further in view of Cho et al. (Publication No. US 2009/0034630). 
	Regarding claim 1. (Original) Johnson teaches a method for controlling a telematics box (Tbox) of a vehicle connected to a vehicle management platform configured to provide shared use of the vehicle (Johnson, the Abstract, pp [8]), comprising: 
 	receiving, on the vehicle management platform and from a user terminal, a request for an action of returning the vehicle (Johnson, pp [8]-[9], Figure 35, pp [133]-[135]); 
 	generating a first instruction for processing the action of returning the vehicle in response to the request (Johnson, Figure 35, pp [133]-[135]); 
 	providing, from the vehicle management platform, the first instruction to the Tbox of the vehicle (Johnson, Figure 35, pp [133]-[135]); 
 	receiving, on the vehicle management platform, feedback information regarding the vehicle upon completion of the action Johnson, Figure 35, pp [133]-[135]); and 
 	generating, based on the feedback information, a second instruction for triggering a mode change of the Tbox from a working mode to a sleeping mode (Johnson, Figure 35, pp [133]-[135]). 
 	Johnson teaches receiving telematics data from a telematics unit deployed in a rental vehicle such as mileage, fuel levels, etc., (Johnson, pp [133], [176]). However, Johnson is silent about “an identifier of the Tbox of the vehicle”. 
	Cho teaches “an identifier of the Tbox of the vehicle” (Cho, pp [193]: ID information of a telematics terminal). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Johnson by incorporating teachings of Cho, method and system for processing data using telematics equipment wherein the system providing data processing via telematics units wherein the ID information of the telematics units are used amongst other encoded information via the telematics units to provide security and authenticated unique information of the telematics units being transmitted and received thus to enhance the high secured and reliable information during the process of transmission and reception.     
Regarding claim 12. (Original) Johnson teaches a system for controlling a telematics box (Tbox) of a vehicle connected to a vehicle management platform configured to provide shared use of the vehicle (Johnson, the Abstract, pp [8]), comprising: 
 	at least one storage device including a set of instructions (Johnson, pp [8]-[9]); 
 	at least one processor in communication with the at least one storage device, wherein executing the set of instructions (Johnson, pp [8]-[9]), the at least one processor is configured to cause the system to: 
 	receive, on the vehicle management platform and from a user terminal, a request for an action of returning the vehicle (Johnson, pp [8]-[9], Figure 35, pp [133]-[135]); 
 	generate a first instruction for processing the action of returning the vehicle in response to the request (Johnson, Figure 35, pp [133]-[135]); 
 	provide, from the vehicle management platform, the first instruction to the Tbox of the vehicle (Johnson, Figure 35, pp [133]-[135]); 
 	receive, on the vehicle management platform, feedback information regarding the vehicle upon completion of the action of the returning the vehicle in accordance with the first instruction (Johnson, Figure 35, pp [133]-[135]); and 
Johnson, Figure 35, pp [133]-[135]).
 	Johnson teaches receiving telematics data from a telematics unit deployed in a rental vehicle such as mileage, fuel levels, etc., (Johnson, pp [133], [176]). However, Johnson is silent about “an identifier of the Tbox of the vehicle”. 
	Cho teaches “an identifier of the Tbox of the vehicle” (Cho, pp [193]: ID information of a telematics terminal). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Johnson by incorporating teachings of Cho, method and system for processing data using telematics equipment wherein the system providing data processing via telematics units wherein the ID information of the telematics units are used amongst other encoded information via the telematics units to provide security and authenticated unique information of the telematics units being transmitted and received thus to enhance the high secured and reliable information during the process of transmission and reception. 
 	Regarding claim 2. (Currently Amended) Johnson, as modified by Cho, teaches the method of claim 1, wherein the second and the method further comprises: transmitting, from the vehicle management platform, the secret key to the Tbox of the vehicle (Cho, pp [194]-[195], [197]).   
 	Regarding claim 3. (Original) Johnson, as modified by Cho, teaches the method of claim 2, further comprising: 
 	receiving, on the vehicle management platform and from a second user terminal, a second request for a second action of checking out the vehicle, the second request including the identifier of the Tbox of the vehicle (Johnson, Figure 35, pp [133]-[135]; and Cho, pp [193]); 
 	in response to the second request, generating, a third instruction for changing the Tbox from the sleeping mode to the working mode, wherein the third instruction includes a second secret key (Cho, pp [194]-[195], [197]; and Johnson, Figure 35, pp [133]-[135]); and 
 	transmitting, from the vehicle management platform and to the second user terminal, the second secret key (Cho, pp [194]-[195], [197]).  
 	Regarding claim 4. (Original) Johnson, as modified by Cho, teaches the method of claim 3, further comprising: 
 	performing a matching operation between the secret key and the second secret key (Cho, pp [194]-[195], [197]); and 
Cho, pp [194]-[195], [197]; and Johnson, Figure 35, pp [133]-[135]).  
 	Regarding claim 5. (Currently Amended) Johnson, as modified by Cho, teaches the method of claim 3, wherein the third instruction further includes a message verification code, the method further comprising: transmitting, from the vehicle management platform, the message verification code directly to the Tbox for triggering the mode change of the Tbox from the sleeping mode to the working mode (Cho, pp [194]-[195], [197]; and Johnson, Figure 35, pp [133]-[135]).   
 	Regarding claim 13. (Original) Johnson, as modified by Cho, teaches the system of claim 12, wherein the second instruction further includes a secret key, the at least one processor is further configured to cause the system to: transmit, from the vehicle management platform, the secret key to the Tbox of the vehicle (Cho, pp [194]-[195], [197]).  
 	Regarding claim 14. (Currently Amended) Johnson, as modified by Cho, teaches the system of claim 13, wherein the at least one processor is further configured to cause the system to: 
 	receive, on the vehicle management platform and from a second user terminal, a second request for a second action of (Johnson, Figure 35, pp [133]-[135]); 
 	in response to the second request, generate, a third instruction for changing the Tbox from the sleeping mode to the working mode, wherein the third instruction includes a second secret key (Cho, pp [194]-[195], [197]; and Johnson, Figure 35, pp [133]-[135]); and 
 	transmit, from the vehicle management platform and to the second user terminal, the second secret key (Cho, pp [194]-[195], [197]).
 	Regarding claim 15. (Original) Johnson, as modified by Cho, teaches the system of claim 14, wherein the at least one processor is further configured to cause the system to: 
 	perform a matching operation second between the secret key and the secret key (Cho, pp [194]-[195], [197]); and 
 	trigger the mode change of the Tbox from the sleeping mode to the working mode in response to a match between the secret key and the second secret key (Cho, pp [194]-[195], [197]; and Johnson, Figure 35, pp [133]-[135]).     
 	Regarding claim 16. (Currently Amended) Johnson, as modified by Cho, teaches the system of claim 14, wherein the third instruction further includes a message verification code, and the at least one processor is further configured to cause Cho, pp [194]-[195], [197]; and Johnson, Figure 35, pp [133]-[135]). 
 	Regarding claim 19. (Original) Johnson does not teach the system of claim 18, wherein the second instruction further includes a secret key, the at least one processor is configured to cause the system to: receive, on the Tbox and from the vehicle management platform, the secret key; and store, on the Tbox, the secret key in a non-transitory computer readable medium.  
 	Cho teaches “the second instruction further includes a secret key, the at least one processor is configured to cause the system to: receive, on the Tbox and from the vehicle management platform, the secret key; and store, on the Tbox, the secret key in a non-transitory computer readable medium.” (Cho, pp [194]-[195], [197]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Johnson by incorporating teachings of Cho, method and system for processing data using telematics equipment wherein the system providing data processing via telematics units using authenticated secret 
 	Regarding claim 20. (Original) Johnson does not teach the system of claim 18, wherein the at least one processor is configured to cause the system to: 
 	receive, on the Tbox and from a second user terminal, a second secret key, wherein the second secret key is part of a third instruction generated by the vehicle management platform when the vehicle management platform receives a request for checking out the vehicle associated with the Tbox, and the second secret key is transmitted from the vehicle management platform to the second user terminal; perform a matching operation between the secret key and the second secret key; and trigger a mode change of the Tbox from the sleeping mode to the working mode in response to a match between the secret key and the second secret key.
 	Cho teaches “receive, on the Tbox and from a second user terminal, a second secret key, wherein the second secret key is part of a third instruction generated by the vehicle management platform when the vehicle management platform receives a request for checking out the vehicle associated with the Tbox, and the second secret key is transmitted from the vehicle management Cho, pp [194]-[195], [197]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Johnson by incorporating teachings of Cho, method and system for processing data using telematics equipment wherein the system providing data processing via telematics units using authenticated secret key information for exchanging in communications thus to protect the secured data to enhance the high secured and reliable information exchanges during process of data transmission and reception.  	  
 	Regarding claim 21. (Currently Amended) Johnson does not teach the system of claim 18, wherein the at least one processor is configured to cause the system to: receive, on the Tbox and from the vehicle management platform, a message verification code; verify, on the Tbox, the message verification code; and trigger a mode change of the Tbox from the sleeping mode to the working mode in response to a successful verification. 
 	Cho teaches “receive, on the Tbox and from the vehicle management platform, a message verification code; verify, on the Cho, pp [194]-[195], [197]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Johnson by incorporating teachings of Cho, method and system for processing data using telematics equipment wherein the system providing data processing via telematics units using encoded secret key information for exchanging in communications thus to protect the secured data to enhance the high secured and reliable information exchanges during process of data transmission and reception. 
 	Regarding claim 42. (New) Johnson, as modified by Cho, teaches the system of claim 13, wherein the Tbox is configured to:
 	receive, from the vehicle management platform, the secret key (Cho, pp [194]-[195], [197]); and 
 	store the secret key in a non-transitory computer readable medium (Cho, pp [194]-[195], [197]).  
 	Regarding claim 43. (New) Johnson teaches the system of claim 18, wherein the vehicle management platform is configured to: 
Johnson, pp [8]-[9], Figure 35, pp [133]-[135]), 
	generate the first instruction for processing the action of returning the vehicle in response to the request (Johnson, pp [8]-[9], Figure 35, pp [133]-[135]); 
 	provide the first instruction to the Tbox of the vehicle (Johnson, pp [8]-[9], Figure 35, pp [133]-[135]); 
 	receive the feedback information regarding the vehicle upon completion of the action of the returning the vehicle in accordance with the first instruction (Johnson, pp [8]-[9], Figure 35, pp [133]-[135]); and 
 	generate, based on the feedback information, the second instruction for triggering the mode change of the Tbox from the working mode to the sleeping mode (Johnson, pp [8]-[9], Figure 35, pp [133]-[135]).
	Johnson does not teach “an identifier of the Tbox of the vehicle”. 
 	Cho teaches “an identifier of the Tbox of the vehicle” (Cho, pp [193]: ID information of a telematics terminal). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Johnson by incorporating teachings of Cho, method and system for processing 
 	Regarding claim 44. (New) Johnson, as modified by Cho, teaches the system of claim 19, wherein the vehicle management platform is configured to: transmit, from the vehicle management platform, the secret key to the Tbox of the vehicle (Cho, pp [194]-[195], [197]).  

11. 	Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Publication No. US 2014/0278608) and further in view of Tadic et al. (Publication No. US 2015/0246654). 
 	Regarding claim 22. (Currently Amended) Johnson does not teach the system of claim 18, wherein the at least one processor is configured to cause the system to: detect, on the Tbox, a vibration status of the vehicle; trigger the mode change of the Tbox from the sleeping mode to the working mode based on the detected vibration status of the vehicle. 
status of the vehicle.” (Tadic, the Abstract, pp [64], [66], [197], [202]-[204], Claims 17 and 18). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Johnson by incorporating teachings of Tadic, method and telematics system for monitoring functions and changes of a vehicle via sensors and using a telematics box (Tbox) deployed inside the vehicle to provide the vehicle’s operating functions and thus returning alerts such as vibrations to prevent to avoid potential risks and accidents effectively.     
 	Regarding claim 23. (Original) Johnson, as modified by Tadic, teaches the system of claim 22, wherein the at least one processor is configured to cause the system to: report, to the vehicle management platform, the detected vibration status of the vehicle (Tadic, the Abstract, pp [64], [66], [197], [202]-[204], Claims 17 and 18). 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/HUY C HO/Primary Examiner, Art Unit 2644